Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election filed April 22, 2021 is acknowledged and has been entered.
The election without traverse of Group 1, claims 1, 4, 7-9 and 13-15 and the species: an anti-OR10H1 antibody comprising HCDRs 1-3 and LCDRs 1-3 corresponding to SEQ ID NOs: 1-3 and 5-7, respectively in response to the Office Action of February 25, 2021 is acknowledged. 
Claims 1, 4, 7-9, 13-15, 24-27, 29, 31, 33, 44, 49, 58-59, 61, 63 and 64 are currently pending.
Claims 24-27, 29, 31, 33, 44, 49, 58-59, 61, 63 and 64 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions or species, there being no allowable generic or linking claim.
Claims 1, 4, 7-9 and 13-15 are presented for examination as they read on the elected species. 
It’s noted that an anti-OR10H1 antibody comprising HCDRs 1-3 and LCDRs 1-3 corresponding to SEQ ID NOs: 1-3 and 5-7 is free of prior art. Therefore, the species of an anti-OR10H1 antibody are rejoined for examination.

Priority
Acknowledgement is made that this application claims priority to foreign applications: EP16198189.9, filed 2016-11-10 and PCT/EP2016/077288, filed 2016-11-10.

	
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4, 7-9 and 13-15 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The rejected claims are drawn to a method of treating a disease in a subject, which method comprises: administering a therapeutically effective amount of a compound to subject, wherein the compound is a modulator of expression, function and/or stability of Olfactory Receptor, Family 10, Subfamily H, Member 1 (OR10H1), or a variant of OR10H1. Under BRI, a modulator can be an activator or inhibitor, and would include small molecule, peptide, protein, antibody, oligonucleotide, siRNA or shRNA, etc… These compounds vary significantly, have No information is provided about any activator of OR10H1, nor about any inhibitor of the function of OR10H1, nor about any inhibitor of the stability of OR10H1, nor about any inhibitor of variants of OR10H1. Thus, these claims lack written description because the specification lacks a representative number of species that satisfies the entirety of the genus.
For a protein modulator, e.g. an antibody, the state of the art is such that it is well known in the art that protein biochemistry is unpredictable and, thus, predicting protein function from structure is unpredictable.  The unpredictable sensitivity of proteins interaction and function  to alterations of even a single amino acid in a sequence are exemplified Rudikoff et al. (PNAS USA, 1982, 79: 1979-1983) who specifically teach that even minor changes in the amino acid sequence of the heavy and light variable regions, particularly in the CDRs, may dramatically affect antigen-binding function.  In particular, Rudikoff et al. teach that alteration of a single amino acid in the CDR of a phosphocholine-binding myeloma protein results in the loss of antigen-binding function. Further, the sensitivity of protein binding interactions to alterations of even a single amino acid in a sequence are exemplified by Coleman et al. (Research in Immunology, 1994; 145(1): 33-36)  who teach single amino acid changes in an antigen can effectively abolish antibody antigen binding. Further, the sensitivity of binding proteins to alterations of even a single amino acid in a sequence are exemplified by Burgess et al. (J of Cell Bio. 111:2129-2138, 1990) who teach that replacement of a single lysine reside at position 118 of acidic fibroblast growth factor by glutamic acid led to the substantial loss of heparin binding, receptor binding and biological activity of the protein. Furthermore Pero et al. (US PG Pub 
To satisfy the written-description requirement, the specification must describe every element of the claimed invention in sufficient detail so that one of ordinary skill in the art would recognize that the inventor possessed the claimed invention at the time of filing. Vas-Gath, 935  Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572 (Fed. Cir. 1997) (patent specification must describe an invention and do so in sufficient detail that one skilled in the art can clearly conclude that "the inventor invented the claimed invention"); In re Gosteli, 872 F.2d 1008, 1012 (Fed. Cir. 1989) ("the description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is claimed").
Specifically, with regard to a “a modulator of expression, function and/or stability of Olfactory Receptor, Family 10, Subfamily H, Member 1 (OR10H1), or a variant of OR10H1”, the following applies:
The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics. i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.
A description of a genus may be achieved by means of a recitation of a representative number of species falling within the scope of the genus or structural features common to the members of the genus, which features constitute a substantial portion of the genus, so that one of skill in the art can "visualize or recognize" the members of the genus (Emphasis added). Regents of the University of California v. Eli Lilly & Co., 119 F3d 1559, 1569, 43 USPQ2d 1398, 1406 (Fed. Cir. 1997).
A "representative number of species" means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within Enzo Biochem, 323 F.3d at 966, 63 USPQ2d at 1615; Noelle v. Lederman, 355 F.3d 1343, 1350, 69 USPQ2d 1508, 1514 (Fed. Cir. 2004) (Fed. Cir. 2004)("[A] patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated."). "A patentee will not be deemed to have invented species sufficient to constitute the genus by virtue of having disclosed a single species when ... the evidence indicates ordinary artisans could not predict the operability in the invention of any species other than the one disclosed." In re Curtis, 354 F.3d 1347, 1358, 69 USPQ2d 1274, 1282 (Fed. Cir. 2004).
However, in view of the above, the specification does not provide adequate written description of these inhibitors. Specifically, Applicant fails to disclose enough representative number of species of modulators of expression, function and/or stability of Olfactory Receptor, Family 10, Subfamily H, Member 1 (OR10H1), or a variant of OR10H1. The specification only discloses only siRNA/shRNAs targeting an OR10H1 sequence and for antibodies promoting TIL-dependent lysis of OR10H1-expressing tumor cells, which does not represent the substantial variety covered by the genus of modulator compounds covered by the claims.
The Examiner acknowledges that a working example or exemplified embodiment is not necessarily a requirement for description. However, where a generic claim term is present in a claim, as in the present application, and defined only by functional characteristics, the specification must convey enough information, e.g., via sufficient representative examples, to Enzo Biochem, Inc. v. Gen-Probe Inc., 323 F.3d 956, 967 2 (Fed. Cir. 2002). In the instant claims, the information is only given for a few modulating compounds.
Accordingly, the specification lacks adequate written description for the rejected claims.

Claims 1, 4, 7-9 and 13-15 are  rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of treating a cancer in a subject, which method comprises: administering a therapeutically effective amount of a compound to the subject wherein the compound is an antibody selected from the group consisting of 1C3-A1-A1, 1C3-A1-A2, and 8A11-B9-A1 or an siRNA or shRNA selected from the group consisting of SEQ ID NOs: 26 to 34  does not reasonably provide enablement for a method of treating a disease in a subject, which method comprises: administering a therapeutically effective amount of a compound to the subject wherein the compound is a modulator of the expression, function and/or stability of Olfactory Receptor, Family 10, Subfamily H, Member 1 (OR10H1), or of a variant of OR10H1.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
To be enabling, the specification must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation. In re Wright, 999 F.2d 1557, 1561 (Fed. Cir.,1993). Explaining what is meant by "undue experimentation," the Federal Circuit has stated that:
The test is not merely quantitative, since a considerable amount of experimentation is permissible, if it is merely routine, or if the specification in question provides a reasonable amount of guidance with respect to the direction in which 
The factors that may be considered in determining whether a disclosure would require undue experimentation are set forth by In re Wands, 8 USPQ2d 1400 (CAFC 1988) at 1404 wherein, citing Ex parte Forman, 230 USPQ 546 (Bd. Apls. 1986) at 547, the court recited eight factors to consider when assessing whether or not a disclosure would require undue experimentation. These factors are:
1) the quantity of experimentation necessary, 2) the amount of direction or guidance provided, 3) the presence or absence of working examples, 4) the nature of the invention 5) the state of the art, 6) the relative skill of those in the art, 7) the predictability of the art and 8) the breadth of the claims. 
These factors are always applied against the background understanding that scope of enablement varies inversely with the degree of unpredictability involved. In re Fisher, 57 CCPA 1099, 1108,427 F.2d 833, 839, 166 USPQ 18, 24 (1970). Keeping that in mind, the Wands factors are relevant to the instant fact situation for the following reasons:
Nature of invention and breadth of the claims:
The claims are drawn to a method for treating a disease, as set forth above, comprising a large genus of inhibitors. 
Relative skill in the art: 
The relative skill of those in the art is high with an MD or a PhD.
Level of unpredictability in the art and State of the prior art:
It is well known that the art of anti-cancer therapy is highly unpredictable, for example, Gura (Science, 1997, 278:1041-1042) teaches that researchers face the problem of sifting through potential anticancer agents to find ones promising enough to make human clinical trials st and 2nd para.  Furthermore, Kaiser (Science, 2006, 313: 1370) teaches that 90% of tumor drugs fail in patients. See 3rd col., 2nd to last para. 
For siRNA/shRNA inhibitors, Wang et al. (Expert Opin. Biol. Ther. 2009 9(11): 1357-1368) teaches that shRNA mediate RNAi has not yet been developed for cancer therapy and the major problem is lack of effective methods for delivery.  See abstract and section 7-pp.1364-1365. Wang et al. teach that shRNA is a long way from application in human cancer therapy because of serious problems like bio-distribution and clearance of delivery nanoparticles.  See abstract and section 7-pp.1364-1365. Wang et al. teaches that siRNA mediated RNAi suffers from its transient effectiveness (page 1358, col. 2). 
Furthermore, the specification teaches that OR10H1 siRNAs (SEQ ID NOs 26-29) can inhibit the accumulation of OR10H1 protein and have activity to increase TIL-mediated killing of solid tumors (Example 1-2, Figs. 1-2). However, the specification does not teach the specificity of the siRNAs.  Those of skill in the art are aware that non-specific, off-target effects occur when using siRNA.  In particular, Pei and Tuschl (Nature Methods, 2006, 3: 670-676) teach that siRNAs may nonspecifically target unrelated genes with only partial sequence-complementarity (Abstract, and page 670, col. 1).  Pei and Tuschl teach that it is important to experimentally control off-target effects or to dilute the off-target effects beyond the detection limit by co-delivering several different target-specific siRNAs (page 674, col. 1).  
Thus, in the absence of additional evidence that the siRNA did not have non-specific, off-target effects that contributed to the observed phenotype, one of skill in the art could not reasonably predict whether or not the observed effects of the OR10H1 siRNA on anti-tumor 
Furthermore, it is well known in the art, based on experience with antisense RNA molecules, that nucleic acid based therapies like siRNA are unpredictable for apoptosis related diseases like cancer.
In particular, Gura (Science, 1995, 270:575-577) teaches that researchers have many concerns with the antisense therapy.  Gura discloses, "The biggest concern is that antisense compounds simply don't work the way researchers once thought they did." Other drawbacks in animal studies include difficulty getting antisense oligonucleotides to target tissues and the existence of potentially toxic side effects such as increased blood clotting and cardiovascular problems (page 575, col 1, para 2).  Another problem stems from the fact that oligonucleotides used as controls produced the same biological effects in cell culture as did the antisense compounds (page 576, col 1, para 2 and 3).  In addition, Gura reports problems with synthetic antisense oligonucleotides in that unwanted and sometimes lethal side effects occurred in animal experiments, and that they block cell migration and adhesion to underlying tissue in vitro (page 576, col 3, para 1 and 3).  Thus a high degree of unpredictability is associated with the use of antisense constructs employed in methods of inhibiting expression of a particular protein in an animal model.  Although drawn to antisense molecules, one of skill in the art would expect that siRNA molecules would also be subject to similar unpredictable behavior since types of 
For antibody inhibitor in particular, the specification teaches four antibodies (1C3, 1B11, 8A11 and 4B4) which show activity on TIL-mediated melanoma kill assay (an in vitro cell assay) (Example 5). It’s well known that the level of unpredictability in the art is very high. The sensitivity of proteins interactions to alterations of even a single amino acid in a sequence are exemplified Rudikoff et al. (PNAS, USA, 1982, 79: 1979-1983) who specifically teach that even minor changes in the amino acid sequence of the heavy and light variable regions, particularly in the CDRs, may dramatically affect antigen-binding function.  In particular, Rudikoff et al. teach that alteration of a single amino acid in the CDR of a phosphocholine-binding myeloma protein results in the loss of antigen-binding function. Further, Abaza et al.  (Journal of Protein Chemistry, Vol. 11, No. 5, 1992, pages 433-444, see abstract in particular) teach single amino acid substitutions outside the antigenic site on a protein affects antibody binding.  Furthermore, the sensitivity of binding proteins to alterations of even a single amino acid in a sequence are exemplified by Burgess et al. (J. of Cell Biol. 111:2129-2138, 1990) who teach that replacement of a single lysine reside at position 118 of acidic fibroblast growth factor by glutamic acid led to the substantial loss of heparin binding, receptor binding and biological activity of the protein. Furthermore Pero et al. (US PG Pub 2003/0105000) specifically teach that the SH2 domain of Grb14 is 81% similar to the SH2 domain of Grb7 on the amino acid level, but although Grb7 binds to ErbB2, Grb14 does not bind to ErbB2.  Further, although the SH2 domain of Grb2 is only 50% similar to Grb 7 on the amino acid level, both Grb2 and Grb7 bind to the same site on ErbB2. See ¶ 0255 of the published application. These references demonstrate that even a single 
Collectively, these results suggest that the role of modulators may vary considerably. Thus, the therapeutic effectiveness of claimed modulators is not a certainty, and is determined empirically.
Direction or guidance and working examples:
MPEP § 608.01 (p) provided that within the specification, "specific operative embodiments or examples of the invention must be set forth. Examples and description should be of sufficient scope as to justify the scope of the claims. The instant specification only teaches that the OR10H1 siRNAs (SEQ ID NOs 26-29) can inhibit the accumulation of OR10H1 protein and have activity to increase TIL-mediated killing of solid tumors (Example 1-2, Figs. 1-2), to reduce cell proliferation and to cause apoptosis in lung carcinoma A549 cells (Example 1).The specification also teaches four antibodies (1C3, 1B11, 8A11 and 4B4) which show activity on TIL-mediated melanoma kill assay (an in vitro cell assay) (Example 5). However, the activity of siRNAs/shRNAs and antibodies have been show for only OR10H1-expressing tumor cells, and no in vivo data are provided for any cancer.
The quantity of experimentation needed:
The factors outlined in In Re Wands' mentioned above apply here, and in particular as per the MPEP 2164.01 (a): "A conclusion of lack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation. In re Wright 999 F.2d 1557, 1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993)." It is very clear that one could not make/use this very broad invention that Genetech Inc vs Nova Nordisk 42 USPQ 2d 1001 "A patent is not a hunting license. It is not a reward for search but compensation for its successful conclusion and patent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable."
In order to expand the teaching of the application to other modulator in for treating a disease, such as cancer, a considerable amount of experimentation is needed given the unpredictability on function of all the claimed modulators and diseases.
Due to the large quantity of experimentation necessary to test the use of compositions containing modulators; the lack of direction/guidance presented in the specification regarding which structural features are required in order to provide activity; the state of the prior art which establishes the unpredictability of the effects of modulators; and the breadth of the claims, undue experimentation would be required of the skilled artisan to use the claimed invention in its full scope.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1, 4, and 7-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Raelson (Raelson et al., WO 2008/085601 A2, Publication Date: 2008-07-17, IDS)
Raelson teaches that OR10H1 is identified as one of disorder-associated genes (asthma-associated) by genome wide association analysis (Table 3, page 176).
Raelson teaches diagnostic methods or treatment method to asthma relying on a protein of Table 3, including OR10H1 (page 176 in particular).
Raelson teaches a method of treating asthma disease in a patient, comprising administering an agent (modulator) that regulates the expression, activity or physical state of at least one asthma-associated genes, including OR10H1 (claims 73, 83 and 138).
Raelson teaches that the agent can be chemical compounds, oligonucleotides, peptides, antibodies, antisense molecule, or interfering RNA (claims 75-77, 141-142), can be expression modulator (an activator or a repressor) (claims 78-80, 143-145).
Raelson teaches that the modulator of expression can be a binding agent, a receptor to said gene, a peptidomimetic, a fusion protein, a prodrug, an antibody or a ribozyme (claim 84).
Raelson teaches that OR10H1 has the amino acid sequence of SEQ ID NO:1798 (Table 3, page 176), which is identical to SEQ ID NO:25 of the instant claim 2:

    PNG
    media_image1.png
    412
    581
    media_image1.png
    Greyscale


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 4, 7, 8 and 15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4, 7, 12, 13, 16, 17, 25, 27, 30, 31, 33, 35-37, 48-51, 53, 59 and 60 of copending Application No. 16/348,336 (US Pub. No.: 2020/0024347 A1, thereafter Appl. 336)
This is a provisional nonstatutory double patenting rejection.

The claims of Appl.336 teach the ABP of claim 1, wherein the ABP is a monoclonal antibody or antigen-binding fragment thereof (claim 7).
The claims of Appl.336 teach the ABP of claim 1, which is a modulator of the expression, function, activity and/or stability of said OR10H1 or variant (claim 16).
The claims of Appl.336 teach the ABP of claim 16, wherein said ABP is an inhibitor or antagonist of expression, function, activity and/or stability of said OR10H1 or variant, optionally wherein said ABP: (i) enhances a cell-mediated immune response to a mammalian cell expressing said OR10H1 or variant; and/or (ii) increases immune cell activity and/or survival in the presence of a mammalian cell expressing said OR10H1 or variant (claim 17).
The claims of Appl.336 teach a method of treating or preventing a disease, disorder or condition in a mammalian subject in need thereof, comprising administering to said subject at least once an effective amount of the ABP of claim 1 (claim 35).
The claims of Appl.336 teach the ABP of claim 1, wherein the ABP binds to an OR10H1 variant that shares at least 95%, amino acid sequence identity with SEQ ID NO: 1, or to an OR10H1 that is identical to SEQ ID NO: 1 (claim 2). SEQ ID NO:1 is identical to SEQ ID NO:25 of the instant claim 2:

    PNG
    media_image2.png
    440
    580
    media_image2.png
    Greyscale


Claims 9 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4, 7, 12, 13, 16, 17, 25, 27, 30, 31, 33, 35-37, 48-51, 53, 59 and 60 of copending Application No. 16/348,336 (US Pub. No.: 2020/0024347 A1, thereafter Appl. 336), and in view of Raelson (Raelson et al., WO 2008/085601 A2, Publication Date: 2008-07-17, IDS) and Lam (Lam et al., Molecular Therapy-Nucleic Acids, (2015) 4, e252, Publication Date: 2015-09-15).
The claims of Appl.336 teach, as set forth above. However, the claims of Appl.336 do not teach that the modulator of OR10H1 is “a nucleic acid that binds to a nucleic acid that encodes or regulates the expression of OR10H1, or of a variant of OR10H1”.

Raelson teaches that the agent can be chemical compounds, oligonucleotides, peptides, antibodies, antisense molecule, or interfering RNA (claims 75-77, 141-142), can be expression modulator (an activator or a repressor) (claims 78-80, 143-145).
Lam teaches that siRNAs hold great promises as new classes of therapeutic agents by silencing the gene(s) of interest (page 15, conclusions and future prospects).
Lam teaches that the most attractive aspect of siRNA therapeutics is their ability to target virtually any gene(s), which may not be possible with small molecules or protein-based drugs (page 15, conclusions and future prospects).
Lam teaches that compared with protein-based drugs, e.g. antibody, siRNA based drugs have several advantages, including rapid lead optimization and easy manufacture (Table 2, and page 4, col. 2).
Taken together, the claims of Appl.336 teach treating disease, e.g. asthma disease, with a modulator of OR10H1. It would have prima facie been obvious to one of ordinarily skilled in the art at the time the invention was filed to relate the teachings of the claims of Appl. 336 and Raelson, and to replace antibody modulator with a nucleic acid modulator, e.g. siRNA. Because as a novel classes of therapeutic agents for the treatment of a wide range of disorders, siRNAs are relatively easy to manufacture, it would have prima facie been obvious to one of ordinarily skilled to develop new strategy to treat a disease, e.g. asthma disease, with a new and potent compound, as recognized by Lam (page 4).

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG LU whose telephone number is (571)272-0334.  The examiner can normally be reached on Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MISOOK YU can be reached on (571)272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHENG LU/Examiner, Art Unit 1642                                                                                                                                                                                                        
/PETER J REDDIG/Primary Examiner, Art Unit 1642